Citation Nr: 1823808	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for ischemic heart disease prior to January 26, 2018.

2. Entitlement to an initial 60 percent rating for ischemic heart disease since January 26, 2018.

3. Entitlement to an initial rating greater than 60 percent for ischemic heart disease since January 26, 2018.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to January 26, 2018.

5. Entitlement to TDIU for the time period since January 26, 2018.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to April 1970. He is a Purple Heart recipient. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in February 2018. A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU was raised for the first time at the February 2018 hearing. It was agreed on the record that the Board would assume jurisdiction of this issue in connection with the Veteran's claim for an increased initial rating for ischemic heart disease. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part and parcel of an increased rating claim, when such a claim is raised by the record). 

As addressed below, the Board finds sufficient evidence of record to warrant to partial increased rating for ischemic heart disease and entitlement to TDIU for a portion of the appeal period. The Board has rephrased the issues on appeal for administrative appeal tracking purposes.

The issues of entitlement to higher initial ratings for ischemic heart disease and entitlement to TDIU for the time period prior to January 26, 2018 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the time period since January 26, 2018, the Veteran's service-connected ischemic heart disease has been manifested by a metabolic equivalent (MET) of 3.2.

2. For the time period since January 26, 2018, the Veteran's service-connected ischemic heart disease has precluded substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an initial 60 percent rating for ischemic heart disease since January 26, 2018 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2017).

2. The criteria for entitlement to TDIU since January 26, 2018 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for his service-connected ischemic heart disease, and claims that his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The Veteran's service-connected ischemic heart disease has been rated under 38 C.F.R. § 4.104, DC 7005. Under this, his currently assigned 30 percent rating contemplates a workload capacity of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. A rating of 60 percent is assigned for more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

On January 26, 2018, the Veteran's treating provider in the VA cardiology clinic interviewed the Veteran and his wife, and discussed his METS level and ejection fraction. This provider had access to the Veteran's cardiac testing dating back to 2007 which included a nuclear stress test and echocardiogram performed during a February 2017 hospitalization of the Veteran to evaluate worsening chest pain. Notably, the February 2017 hospitalization included an impression of "a component of CHF (congestive heart failure)." Using the DUKE ACTIVITY STATUS INDEX (DASI), which was reported as a valid measurement of functional capacity, the VA treatment provider estimated the Veteran to have a daily METs of 3.2. It was also opined that the Veteran was not able to hold gainful employment secondary to angina, dyspnea and fatigue.

The estimated METs capacity of 3.2 meets the criteria for a 60 percent rating under DC 7005. Thus, the Board finds that the Veteran is entitled to a 60 percent rating under DC 7005 effective January 26, 2018. 

As addressed in the REMAND below, the issues of entitlement to a rating greater than 30 percent prior to January 26, 2018, and entitlement to a rating greater than 60 percent since January 26, 2018 are deferred pending additional development.

With respect to the issue of entitlement to TDIU, for VA purposes, total disability exists when there is any impairment of the mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16(a) provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with all disabilities combining to 70 percent or more. 38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

As of January 26, 2018, the Veteran meets the schedular rating for entitlement to TDIU under 38 C.F.R. § 4.16. The record reflects that the Veteran's highest level of education is four years of high school; he graduated in 1960. See August 2001 VA Examination; see also April 1970 DD-214. Following high school, he worked in a grocery company full-time until he was drafted. Id. After he was discharged in April 1970, he worked in the service station business for several years. He ultimately left this company to pursue the screen printing business, where he eventually bought a printing company and managed it for twenty years. Id. He retired from managing the printing company in the late-1990's to become self-employed in the home improvement industry. Id. While one VA examination reflects that he became self-employed as early as 2001, another VA examination shows he has been a "retired small business owner since 2004." Id.; see also August 2006 VA Examination. It is unclear from the record specifically when exactly he stopped working in home improvement; August 2006 is the latest that any piece of evidence shows him working. 

The Veteran testified at the February 2018 hearing that as of late, he has been living a sedentary lifestyle. Specifically, he contends that he is wheelchair bound and does nothing but watch television all day because he cannot ambulate or "do anything." See February 2018 Hearing Transcript. When asked at the hearing if he would still have his printing business if not for his heart condition, the Veteran replied in the affirmative, but offered that with his current heart condition he is unable to do that type of work. Id. He also contends that he would be unsuitable for an office-type job, given his heart problems - noting that he would spend more time off work than at work. Id. 

In January 2018, an acute care nurse practitioner filed an addendum to the Veteran's medical records, noting that the Veteran is not able to hold gainful employment secondary to ischemic heart disease with angina, dyspnea, and fatigue. See February 2018 CAPRI Records, page 19. It should also be noted that the Veteran was hospitalized for his heart condition in February 2017 with a possible component of CHF. 

The record does not reflect any type of occupation for which the Veteran can earn substantially gainful employment given his physical limitations due to his service-connected ischemic heart disease and his limited educational background. Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected ischemic heart disease effective January 26, 2018. 

As addressed in the REMAND below, the issue of entitlement to TDIU prior to January 26, 2018 is deferred pending additional development.


ORDER

A 60 percent rating for ischemic heart disease is granted effective January 26, 2018.

TDIU is granted effective January 26, 2018.





REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran last underwent a VA examination for his ischemic heart disease in July 2015. See August 2015 C&P Examination. At that time, the examiner recorded the Veteran's METs using an interview-based METs test. It was initially indicated that an accurate METs could not be obtained by subjective history due to comorbid conditions of advanced age with deconditioning, osteoarthritis, and a chronic smoking history with chronic obstructive pulmonary disease (COPD). Relying on the Veteran's ejection fraction of 50-55 percent, the examiner estimated a METs level was between 7 and 10 which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or jogging (6 mph). 

As noted above, the Veteran's treating clinician in the cardiology clinic estimated a METs of 3.2 on January 26, 2018. The Board cannot determine when the increased severity of ischemic heart disease occurred. The cardiology clinic records include prior assessments that the Veteran demonstrated a Canadian Cardiovascular Society Class 2 grading for angina pectoris, which represents angina with moderate exertion such as slight limitation of ordinary activities when they are performed rapidly, after meals, in cold, in wind, under emotional stress, during the first few hours after waking up, but also walking uphill, climbing more than one flight of ordinary stairs at a normal pace and in normal conditions. See generally https://en.wikipedia.org/wiki/Canadian_Cardiovascular_Society_grading_of_angina_pectoris.  The February 2017 hospitalization for chest pain noted a possible component of CHF.

Importantly, the record reflects that the Veteran has undergone stress testing in the clinic setting but the actual results are not fully included within the VA clinic records associated with the claims folder. As such, the Board will remand to obtain relevant stress test results and obtain opinion regarding the nature and severity of the Veteran's ischemic heart disease during the appeal period. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Associate with the claims folder updated VA treatment records, including any additional data pertaining to a cardiolite stress test and myocardial perfusion report dated September 20, 2013 (noting some results located in the radiology menu), the nuclear stress test and echocardiogram conducted on July 20, 2015, and the cardiolite stress test and myocardial perfusion report dated February 8, 2017.

2. Invite the Veteran to submit an addendum statement from his treating clinician in the VA Cardiology Clinic regarding the date of onset of his estimated METs level of 3.2 and/or his METs estimation since April 2012.

3. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his ischemic heart disease. The claims file must be made available to and be reviewed by the examiner.

The examiner is requested to specifically estimate the Veteran's METs level due to ischemic heart disease since April 2012 based upon all available information (including the pertinent evidence cited below). If the examiner cannot specifically preclude METs limitations between ischemic heart disease and other comorbid conditions, the examiner should attribute all METS limitations to service-connected ischemic heart disease.

The examiner is also requested to provide opinion as to whether the Veteran has manifested congestive heart failure at any time since April 2012 and, if so, the approximate date of onset.

In offering any opinion, the examiner must consider the following:
* the Veteran's prior heart surgeries and current heart medications;
* the stress test and myocardial perfusion report results dated September 20, 2013;
* an October 2013 VA cardiology clinic visitation wherein the Veteran reported being able to perform 30 minutes on a stationary bike without chest pain;
* a February 2014 VA cardiology clinic visitation wherein the Veteran reported recurrent left-sided chest pain which occurred with walking and other low stress activities;
* the VA cardiology clinic assessments of CCSA Class 2 angina;
* a June 2015 VA cardiology clinic visitation wherein the clinician assessed dyspnea possibly related to sleep apnea/obesity/inactivity/CAD;
* the results from the nuclear stress test and echocardiogram conducted on July 20, 2015;
* VA kinesiotherapy notes dated in August 9, 2016 reflecting that the Veteran pedaled 30 minutes at level 3-4 completing between 1.36 to 1.5 miles;
* the Veteran's hospitalization in February 2017 for chest pain with an assessment which included "a component of CHF;" and
* the Veteran's testimony from the February 2018 hearing, stating he ambulates primarily via wheelchair and does not partake in many activities.

4. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


